PER CURIAM.
The appellant is the administrator of the estate of Matthew J. Peppard. The estate was sued by the appellees, as plaintiffs, for legal services rendered to Matthew J. Peppard, now deceased.
The appeal is from a final judgment rendered in a non-jury case. The final judgment awarded attorneys’ fees and costs to the plaintiffs. On appeal, no argument is presented concerning the liability of the estate for the legal services allegedly rendered or as to the correctness of the amount awarded for costs.
The first question argued is that the trial judge abused his discretion in awarding the amount of fees for the legal services rendered and that the award was so excessive that it should shock the judicial conscience of this court. Defendant claims that the amount is contrary to the manifest weight of the evidence and is an abuse of discretion.
■ We do not believe that any useful purpose would be served in setting forth the criteria which should be followed in arriving at a reasonable and proper sum for attorneys’ fees in cases of this type. They have been sufficiently and adequately explored before.
The award appears to be substantial but was supported by expert testimony and we are unable to say that the trial judge clearly abused his sound judicial discretion in this award. See Ames v. Ames, Fla.App. 1963, 153 So.2d 737; and Raynes v. Raynes, Fla.App.1961, 128 So.2d 417.
Defendant also argues that the trial judge abused his discretion in denying the petition for rehearing. A review *863of the petition for rehearing and the briefs and record on appeal do not demonstrate that the trial court abused its discretion in denying the petition for rehearing.
The judgment herein appealed is, therefore,
Affirmed.